OFFICE   OF THE ARORNEY                 GENERAL            OF TEXAS
                                 AUSTIN




Eon. iho. .i, 001, X. D.
state Health ofrioer
Austin * ?SxaS
                                                        --~_

3ear 3lr:                                     apinion     Iio.    M&Z72       ’
                                              .:a~---,tiuthority oP.~the Attor-
                                                      hey General tii\rrg$resent
                                                  .,ta      Xate Department or
                                         I’           ijealth In suit for re-
                                                    covery        or   fees   due   under
                                                   provisions or 2tiole
                                                 ’ &76-a,   ~ernon*s motated
                                -\                 Civil  Statutes.
                          ,.'        \
                      /
           YOU- letter of August 17, '194~2, requests the opin-
ion 0r this dk3piiHXqAt as tQ WBether it is the duty or the
attorney c.3enera.l.




to eaoh QtSele,,dr   bedding mnufaotured,   snd that a revenue
atamp,shal'i, bri"&tyohed to suah label.  The mnufacturer,  dea-
cribed by yoq had refused to attaoh the label or the revenue
stamp to artiDf'es ol bedding nanufaotured by hkn.
            :hilo  the statute provides a oriminsl penalty for
violation   of its provisibns,    we are of the opinion that upon
the mnufacture     or th,e artiole   of bedding, the ;zunuf,?oturer
beames liable     to the State for the amouut sl the revenue
stamp required to be attached thereto.        3uch liability    is a
debt to the state, and ir;ay be anforoed by suit.        :IIon. Sao. X. Cox, LD.,        Tage 2


baagoror liouston, 59 Tex. 76; Cave v. city or ::ouston,               65
Tex. 619; State V. L~illlianm, d Tex. 354; Yexae ?anking               &
Iniuranoe CO. v. state,   k2 Tex. 636.
            Seation 22, A%.ole   4 or the Sonstitution,  after
proaoribing   oertain,  specifio duties of tCe .+ttorney Gen-
eral, provides that he ahall *perform suoh okher duties as
nay be presoribed    by law.**
            lrtiole    j&l&,   X.C.Y.   reads,   in >art,    3s fz~llo-mr
              WI all matters :uherein the State aoard
       of l’fealth shall invoke the aid oi' the oo*tita,
       the clotion shall run in ihe naftie ol %e Aate
       or Texas. The Attorney Generai shall assign
       a special   a~asiatant to attend to ull legal
       natters of the board.     Upon uemod of the
       board, the Attomey General shall fur;iish the
       neaeesary assistanoe    to the board to attend
       to all its legal requirernenta.. . .I*
          Seotion 5, Artiole 4476-a.  charges               the Sate   Board
of IIealthwith the enforoement gi" the .;ct.
            \a am, thsrerore,    or the opinion    that it ia the
duty   of the Attorney General to represent     the State,  in a
suit brought at the instance of the state Soard of Ysalth
for the oolleotion    of delinquent ices knposed by Article
476-a,    V.A.G.3.
            Truatlng    that ws have fully       anmered     your   tiquiry,
we are